[Cite as State v. Knox, 2019-Ohio-3567.]
                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                           No. 107414
                 v.                              :

MICHAEL KNOX,                                    :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: September 3, 2019


                           Cuyahoga County Court of Common Pleas
                                  Case No. CR-16-611757-A
                                 Application for Reopening
                                     Motion No. 530102


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Oscar Albores, Assistant Prosecuting
                 Attorney, for appellee.

                 Michael Knox, pro se.


KATHLEEN ANN KEOUGH, J.:
              Michael Knox timely seeks to reopen his appeal pursuant to

App.R. 26(B), claiming that appellate counsel was ineffective for failing to raise a

number of issues on appeal. For the following reasons, the application is denied.

                                  I.    Background

              According to Knox, in 2017 he was incarcerated in the state of

Michigan when he caused a notice of availability to be sent to officials in Cuyahoga

County pursuant to the Interstate Agreement on Detainers (“IAD”).            He was

subsequently extradited to Ohio to face charges related to the rape of two women

that occurred in 1999. State v. Knox, 8th Dist. Cuyahoga No. 107414, 2019-Ohio-

1246, ¶ 2. He was found guilty of numerous counts, but after the merger of allied

offenses he was sentenced to 8 years to life for each of two counts of rape — for an

aggregate prison term of 16 years to life. That aggregate term was ordered to be

served consecutive to the existing prison sentence he was serving in Michigan.

              Knox appealed his convictions to this court, raising four assignments

of error. This court overruled each assigned error and affirmed the convictions, but

remanded the matter for Knox to be classified as a Tier III sex offender pursuant to

a stipulation Knox entered on the record before the trial court. Id. at ¶ 72-73.

              On June 4, 2019, Knox timely filed an application for reopening.1

There, he did not specifically set forth any proposed assignments of error, but did




      1 This application was subsequently replaced with one that complied with
Loc.App.R. 13.2 on July 10, 2019.
include a number of issues that appellate counsel should have raised in the direct

appeal. The state did not respond in opposition.

           II.     Standard Applicable to Applications for Reopening

                 App.R. 26(B) allows a criminal defendant to assert a claim of

ineffective assistance of appellate counsel following the disposition of the direct

appeal. The rule states, “[A] defendant in a criminal case may apply for

reopening of the appeal from the judgment of conviction and sentence, based

on a claim of ineffective assistance of appellate counsel.” App.R. 26(B)(1). The

rule goes on to provide that “[a]n application for reopening shall be granted if

there is a genuine issue as to whether the applicant was deprived of the effective

assistance of counsel on appeal.” A claim of ineffective assistance of appellate

counsel is analyzed under the same standard for a claim of ineffective assistance of

trial counsel set forth in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). State v. Were, 120 Ohio St. 3d 85, 2008-Ohio-5277,

896 N.E.2d 699, ¶ 10. Therefore, the applicant must establish that appellate counsel

was deficient for failing to raise a claim or issue, and there is a reasonable probability

of success had it been raised in the appeal. Further, the applicant “bears the burden

of establishing that there was a ‘genuine issue’ as to whether he has a ‘colorable

claim’ of ineffective assistance of counsel on appeal.” State v. Spivey, 84 Ohio St. 3d
24, 25, 701 N.E.2d 696 (1998).

                 The rule further requires the applicant to assert “[o]ne or more

assignments of error or arguments in support of assignments of error that previously
were not considered on the merits in the case by any appellate court or that were

considered on an incomplete record because of appellate counsel’s deficient

representation[.]” App.R. 26(B)(2)(c). Knox’s application fails to set forth any

proposed assignments of error. This is sufficient grounds to deny the application.

State v. Lewis, 8th Dist. Cuyahoga Nos. 88627, 88628, and 88629, 2008-Ohio-679,

¶ 17. However, this court will address the arguments that can be gleaned from the

application to the extent that they can be discerned.

                  III.   The Interstate Agreement on Detainers

               R.C. 2963.30 implements the IAD in Ohio. The statute provides one

imprisoned in a state (the “holding state”) and accused of a crime in another state

(the “receiving state”) the opportunity to have charges adjudicated in a timely

fashion. It provides that once initiated by the prisoner, the receiving state must

bring the individual to trial within 180 days of the request. Id., Article III(a).

      Under the prisoner-initiated procedure outlined in the statute, the
      “warden, commissioner of corrections or other officials having custody
      of the prisoner” must promptly inform the prisoner of any detainer as
      well as the prisoner’s rights in making a request for final disposition.
      R.C. 2963.30, Article III(c). The prisoner may then provide a written
      notice for final disposition to the warden, commissioner of corrections,
      or other official having custody of him, who must forward it to the
      “appropriate prosecuting official and court” in the receiving state, that
      is, the state where the detainer is pending. Id., Article II(c) and III(b).
      The receiving state must bring the prisoner to trial within 180 days of
      receiving the prisoner’s request for disposition, or the charges will be
      dismissed with prejudice for good cause shown. Id., Article III(a) and
      (d). A prisoner invoking the IAD also waives any objection to
      extradition. Id., Article III(e). Because a prisoner’s request under the
      statute operates as a request for final disposition of any untried
      indictments on which a detainer from the receiving state is based, the
      authorities with custody of the prisoner must notify all the prosecuting
      officers and courts in the receiving state of any request for final
      disposition by the prisoner. Id., Article III(d).



State v. Johnson, 4th Dist. Scioto No. 16CA3733, 2016-Ohio-7036, ¶ 16, citing State

v. Black, 142 Ohio St. 3d 332, 2015-Ohio-513, 30 N.E.3d 918, ¶ 9.

              An indictment was filed charging Knox with several offenses on

November 28, 2016. Knox asserts that he complied with the IAD when he caused a

notice of availability to be sent to Cuyahoga County on March 23, 2017. Knox did

not point to any evidence in the record to support this, but included attachments to

his application that do not indicate where in the record this information can be

found. An independent review of the record reveals that the only evidence relating

to Knox’s IAD claim is an unauthenticated attachment to a pro se motion to dismiss

Knox filed early in the case. Knox asserts that this shows he was not brought to trial

within 180 days.

              Assuming Knox’s assertions about the timing of his notice of

availability are accurate, the record indicates that Knox’s refusal to accept the

delivery of paperwork resulted in significant delay. The IAD provides that when

inmates initiate this process they waive any objection to extradition to the receiving

state. R.C. 2963.30, Article III(e). Knox did not do so in the present case. The

information provided by Knox in support of his IAD claim indicates that Knox

refused paperwork that would have resulted in his transportation to Ohio. As a

result, Knox had to be extradited to Ohio through Michigan’s court system.      Knox
sets forth that extradition proceedings were conducted by a Michigan court that did

not conclude until October 6, 2017.

                  Even whn validly invoked, delay in bringing a defendant to trial

caused by defendants tolls the period the receiving state has to bring them to trial.

          IAD speedy trial time tolls in the same manner as time tolls under the
          Federal Speedy Trial Act, 18 U.S.C. §3161. U.S. v. Collins (C.A. 9, 1996),
          90 F.3d 1420, 1426-27; U.S. v. Cephas (C.A. 2, 1991), 937 F.3d 816, 819,
          cert. denied, (1992), 502 U.S. 1037, 112 S. Ct. 884, 116 L. Ed. 2d 788;
          U.S. v. Odom (C.A. 4, 1982), 674 F.2d 228, 231, cert. denied, (1982),
          457 U.S. 1125, 102 S. Ct. 2946, 73 L. Ed. 2d 1341; U.S. v. Robinson (E.D.
          Mich. 2003), 290 F. Supp. 2d 808, 817, aff’d by, U.S. v. Robinson (C.A.
          6, 2006), 455 F.3d 602; U.S. v. Ellerbe (C.A. D.C., 2004), 362 U.S. App.
          D.C. 95, 372 F.3d 462, 468 (IAD speedy trial time tolls for periods of
          delay caused by defendant’s own actions, including defendant’s
          motions as provided in Speedy Trial Act). See also, Young v. Mabry
          (C.A. 8, 1979), 596 F.2d 339, 343 (IAD speedy trial time tolls when
          defendant is “legally or administratively” unavailable for trial); U.S. v.
          Roy (C.A. 7, 1987), 830 F.2d 628, 635 (same). Under the Speedy Trial
          Act, time is tolled for “delay resulting from any pretrial motion, from
          the filing of the motion through the conclusion of the hearing on, or
          other prompt disposition of, such motion[.]” 18 U.S.C. 3161(h)(1)(F).

State v. Golden, 177 Ohio App. 3d 771, 2008-Ohio-3227, 896 N.E.2d 170, ¶ 18 (3d

Dist.).

                  The delay caused by Knox’s refusal to accept service and waive

extradition proceedings is properly attributable to him. This tolls the time Ohio had

to bring Knox to trial. Ellerbe (IAD speedy trial time tolls for periods of delay caused

by defendant’s own actions, including defendant’s motions as provided in Speedy

Trial Act); Mabry (IAD speedy trial time tolls when defendant is “legally or

administratively” unavailable for trial). Knox’s IAD calculations set forth in his

application fail to account for this tolling.
               Further, Knox’s assertions rely on information not contained within

the appellate record on appeal.

      Appellate review is strictly limited to the record. The Warder, Bushnell
      & Glessner Co. v. Jacobs, 58 Ohio St. 77, 50 N.E. 97 (1898). Thus, “a
      reviewing court cannot add matter to the record that was not part of
      the trial court’s proceedings and then decide the appeal on the basis of
      the new matter.” State v. Ishmail, 54 Ohio St. 2d 402, 377 N.E.2d 500
      (1978), paragraph one of the syllabus. “Nor can the effectiveness of
      appellate counsel be judged by adding new matter to the record and
      then arguing that counsel should have raised these new issues revealed
      by the newly added material.” State v. Moore, 93 Ohio St. 3d 649, 650,
      2001-Ohio-1892, 758 N.E.2d 1130. “Clearly, declining to raise claims
      without record support cannot constitute ineffective assistance of
      appellate counsel.” State v. Burke, 97 Ohio St. 3d 55, 2002-Ohio-5310,
      776 N.E.2d 79, ¶ 10.

State v. Stefan, 8th Dist. Cuyahoga No. 104979, 2018-Ohio-3493, ¶ 6. Therefore,

Knox has not demonstrated that appellate counsel was ineffective for failing to raise

this claim in the direct appeal.

                             IV.   Preindictment Delay

               Knox claims that appellate counsel was ineffective because Knox was

prejudiced by preindictment delay. However, this claim was raised by appellate

counsel in the direct appeal. Knox, 8th Dist. Cuyahoga No. 107414, 2019-Ohio-1246,

at ¶ 31-43. Therefore, counsel may not be deemed ineffective for failing to argue the

issue. State v. Melendez, 8th Dist. Cuyahoga No. 106994, 2019-Ohio-2212, ¶ 8,

citing State v. Adams, 146 Ohio St. 3d 232, 2016-Ohio-3043, 54 N.E.3d 1227, ¶ 23-

24.

               Knox also argues that the delay in prosecution resulted in Knox being

denied his constitutional right to confront his accuser because one of the victims,
P.H., had died before trial. This was also addressed on appeal. Knox at ¶ 36-40, 63-

71. Therefore, this cannot form the basis for reopening.

                           V.     Fraudulent Prosecution

               Knox alleges that Ohio fraudulently prosecuted him, but the

argument set forth in the application is difficult to follow.

               Knox claims, without citing to specific testimony, that during the

hearing on his motion to dismiss for preindictment delay, the state alleged that P.H.

identified him in a photo array after P.H. was deceased. The record does not support

that claim. The only photo array that was presented in this case was one shown to

the other victim, J.S. In fact, testimony at the suppression hearing established that

no detective was able to speak with P.H. during the investigation. (Tr. 95.) The

argument presented does not set forth a colorable claim of ineffective assistance of

appellate counsel.

                            VI.    Consecutive Sentences

               Knox asserts that because he was only indicted in one case in Ohio,

the trial court could not impose consecutive sentences.

               R.C. 2929.14(C)(4) vests a trial court with discretion to impose

sentences consecutively when the court makes the required three findings set forth

in the statute. It provides, “[i]f multiple prison terms are imposed on an offender

for convictions of multiple offenses, the court may require the offender to serve the

prison terms consecutively * * *.”
               The trial court ordered the two sentences imposed in this case for

each count of rape to be served consecutive to each other. Knox ignores provisions

of R.C. 2929.14(C)(4) that allows for multiple sentences in the same case to be served

consecutively.2

               Knox has not demonstrated a colorable claim of ineffective assistance

of counsel in this regard.

            VII. Sexually Violent Predator Specification and Sex
                           Offender Classification

               Knox claims that the finding of guilt for a sexually violent predator

specification and his sex offender classification constitutes impermissible judicial

fact-finding. He claims the jury, not the judge was required to make findings to

validly impose either. These claims are belied by the record and law.

               The docket reflects that on April 20, 2018, Knox voluntarily waived

trial by jury on the sexually violent predator specifications. That waiver was signed

by Knox and filed with the clerk. After the jury trial concluded, the trial court held a

bench trial on the specification, which resulted in findings of guilt. Therefore, Knox

is incorrect in his assertion that a jury was required to adjudicate the sexually violent

predator specifications.


      2  If Knox is attempting to assert that the trial court could not impose his Ohio
sentences consecutive to his Michigan sentence, the “multiple prison term” language
quoted above from R.C. 2929.14(C)(4) has been interpreted to include previously
imposed prison terms from other jurisdictions. State v. Legg, 4th Dist. Meigs No. 05CA3,
2006-Ohio-194 (dealing with former R.C. 2929.14(E), which contains substantially
similar pertinent language to current R.C. 2929.14(C)(4)), citing State v. Gillman, 10th
Dist. Franklin No. 01AP-662, 2001-Ohio-3968; and State v. Griffith, 4th Dist. Ross No.
00CA2583, 2002-Ohio-6142.
              As this court has previously recognized, Knox stipulated to his

classification as a Tier III sex offender. Knox, 8th Dist. Cuyahoga No. 107414, 2019-

Ohio-1246, at ¶ 72. This court remanded the case for the trial court to enter a nunc

pro tunc entry classifying Knox as such. Knox’s stipulation to his sex offender status

means that appellate counsel could not be ineffective for failing to argue that Knox

should not be classified as a Tier III sex offender by the trial court. Further, under

the sex offender classification scheme to which Knox stipulated the classification is

automatic based on the offense. R.C. 2950.01(G)(1)(a). There is no fact-finding

inherent in the imposition of the classification. Therefore, appellate counsel was not

ineffective for failing to advance this argument in the appeal.

                                 VII. Double Jeopardy

              Knox asserts that “this is Double Jeopardy and the case is collateral

[sic] estopped if not res judicata estopped.” In attachments to his application, Knox

appears to assert that the extradition proceedings in Michigan somehow precluded

Ohio from indicting and convicted him on charges in the present case based on

principles of double jeopardy.

              The United States Supreme Court has recently reaffirmed the dual-

sovereignty doctrine. Gamble v. United States, 587 U.S.___, 139 S. Ct. 1960, 204
L. Ed. 2d 322 (2019). The Court held,

      [t]he dual-sovereignty doctrine is not an exception to the double
      jeopardy right but follows from the Fifth Amendment’s text. The
      Double Jeopardy Clause protects individuals from being “twice put in
      jeopardy” “for the same offence.” As originally understood, an “offence”
      is defined by a law, and each law is defined by a sovereign. Thus, where
      there are two sovereigns, there are two laws and two “offences.”

Id. at paragraph (a) of the syllabus.

               Knox’s claim that some court proceeding in Michigan precludes his

indictment and trial in Ohio due to protections afforded by the Double Jeopardy

Clause of the United States Constitution are incorrect.3 The states are separate

sovereigns and charges in one do not preclude charges in others based on principles

of double jeopardy. State v. McKinney, 80 Ohio App. 3d 470, 609 N.E.2d 613 (2d

Dist.1992). It also must be noted that the Michigan proceedings appear to comprise

only Knox’s extradition to Ohio, and Knox does not state why such proceedings

preclude his trial in Ohio. Further, as explained above, Knox’s reliance on matters

that are not contained within the appellate record may not form the basis for

reopening. Stefan, 8th Dist. Cuyahoga No. 104979, 2018-Ohio-3493, at ¶ 6.

               Knox does not express why collateral estoppel or res judicata preclude

his convictions. Therefore, Knox has not set forth a colorable claim of ineffective

assistance of appellate counsel.

                          IX. Prosecutorial Misconduct

               Knox asserts a claim that the prosecutor used unethical tactics and

conduct to recharge him and obtain an illegal conviction by circumventing and

manipulating the process. However, Knox does not level any specific allegation of




      3 Knox does not cite to other sources of double jeopardy protections such as Ohio’s
constitution or statutes. Therefore, those potential arguments will not be addressed.
prosecutorial misconduct. He appears to assert an argument similar to the one he

raises regarding double jeopardy.

               Knox cites to Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629,

79 L. Ed. 1314 (1935), to support his claim. Knox further claims that the conduct was

so egregious that it rendered the entire trial fundamentally unfair. But again, he

does not allege any specific violation.      Knox cites to Berger for the simple

proposition that “[i]t is as much the duty of the United States Attorney to refrain

from improper methods calculated to produce a wrongful conviction as it is to use

every legitimate means to bring about a just one.” Id. at paragraph six of the

syllabus. Similar to the double jeopardy argument, Knox has not established a

colorable claim of ineffective assistance of appellate counsel.

               In Knox’s discussion of judicial misconduct, discussed below, he also

asserts that the trial judge and the prosecutor conspired against him. Knox appears

to claim that there exists a prior indictment that was dismissed without prejudice,

but does not cite to anywhere in the record to establish this claim. In an attachment

to the application, Knox indicates that a previous case, “case number 17-0556,” was

dismissed without prejudice. However, Knox does not properly identify this case

and the number does not appear to be a Cuyahoga County Common Pleas Court case

number. Knox’s reliance on matters that are not contained within the appellate

record may not form the basis for reopening. Stefan, 8th Dist. Cuyahoga No.

104979, 2018-Ohio-3493, at ¶ 6.
              He further asserts that because of this dismissed case, the state was

required to produce newly discovered evidence in order to reindict him. “A nolle

prosequi is merely a withdrawal of the indictment, which if done before jeopardy

has attached, does not prohibit reindictment.” State v. Dixon, 14 Ohio App. 3d 396,

397, 471 N.E.2d 864 (8th Dist.1984), citing State v. Eberhardt, 56 Ohio App. 2d 193,

381 N.E.2d 1357 (8th Dist.1978). Knox does not point to anything in the record that

would indicate that jeopardy attached to this alleged previous indictment, and

therefore does not present a colorable claim of ineffective assistance of appellate

counsel.

                  X. Judicial Misconduct/Double Jeopardy

               Knox alleges that it was “judicial misconduct for the trial judge to

allow for this case to be prosecuted in her court room, when the judge knew that the

case was dismissed without prejudice as the prosecution had to present and submit

newly discovered or additional evidence in this case.”

              Again, Knox fails to point to evidence in the record to support this

claim and fails to cite authority for the main premise of his argument. Again, Knox’s

reliance on matters that are not contained within the appellate record may not form

the basis for reopening.

              The argument then goes on to mirror the claims made regarding

preindictment delay. That claim was raised by appellate counsel and argued in the

direct appeal. Therefore, it cannot be a valid basis for reopening.

                 XI. Ineffective Assistance of Trial Counsel
              Finally, Knox asserts that appellate counsel was ineffective for not

arguing that trial counsel was ineffective in a number of ways.

              The test for ineffective assistance of trial counsel is set forth

Strickland:

      To establish ineffective assistance of counsel, an appellant must show
      (1) deficient performance by counsel, i.e., performance falling below an
      objective standard of reasonable representation, and (2) prejudice, i.e.,
      a reasonable probability that, but for counsel’s errors, the outcome of
      the proceeding would have been different.

State v. Sowell, 148 Ohio St. 3d 554, 2016-Ohio-8025, 71 N.E.3d 1034, ¶ 138, citing

Strickland, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

              Appellant asserts that he wished to testify at trial, but trial counsel

told him he could not. The record clearly established that Knox’s decision to testify

was clearly made by him.

              After the state rested its case at trial, the following exchange was had

between the trial court and Knox and outside the presence of the jury:

      THE COURT: Okay. Now, let me ask Mr. Knox, so now it is your
      decision that you’re not going to testify —

      THE DEFENDANT: Yes, ma’am.

      THE COURT: — correct?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: All right. Have you had ample time to talk with [your
      attorney] about whether or not you wish to testify?

      THE DEFENDANT: Yes, ma’am.
       THE COURT: And do you feel that you need more time to talk to him
       as to whether or not you should testify in this case —

       THE DEFENDANT: No, ma’am.

       THE COURT: — or you want to testify?

       THE DEFENDANT: No, ma’am.

       THE COURT: Okay. So it’s your decision that you’re not going to,
       right?

       THE DEFENDANT: Yes, ma’am.

(Tr. 693-694.)

                 Knox’s claim that he was prevented from testifying at trial is

contradicted by the record.

                 Knox also claims that he asked his trial counsel to voir dire potential

jurors if any of them saw Knox on a Crime Stoppers broadcast, and trial counsel did

not.

                 Trial counsel is afforded a great deal of deference in determining trial

tactics, and in questioning potential jurors. State v. Robinson, 8th Dist. Cuyahoga

No. 85207, 2005-Ohio-5132; State v. Phillips, 3d Dist. Allen No. 1-15-43, 2016-

Ohio-3105, ¶ 50. Knox does not point to anything in the record to substantiate that

this conversation with trial counsel occurred. A search of the transcript does not

reveal any mention of the Crime Stoppers broadcast. Knox’s reliance on matters

that are not contained within the appellate record may not form the basis for

reopening. Stefan, 8th Dist. Cuyahoga No. 104979, 2018-Ohio-3493, at ¶ 6.
               Finally, Knox argues that trial counsel was deficient for failing to “ask

for the 180 day ruling motion” pursuant to the IAD. As explained above, Knox has

not asserted a valid claim for ineffective assistance of appellate counsel for failing to

argue this issue because Knox has failed to acknowledge his actions that made him

unavailable for trial. Therefore, trial counsel was not ineffective in this regard.

               Application denied.




KATHLEEN ANN KEOUGH, JUDGE

PATRICIA ANN BLACKMON, P.J., and
EILEEN A. GALLAGHER, J., CONCUR